Citation Nr: 1214958	
Decision Date: 04/25/12    Archive Date: 05/03/12

DOCKET NO.  09-33 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina
 
 
THE ISSUES
 
1.  Entitlement to service connection for hypertension.
 
2.  Entitlement to service connection for a left foot disability.
 
3.  Entitlement to service connection for allergic rhinitis and sinusitis.
 
4.  Entitlement to service connection for a right elbow disability, claimed as stiffness, swelling, and decreased range of motion.
 
 
REPRESENTATION
 
Appellant represented by:   The American Legion
 
 
ATTORNEY FOR THE BOARD
 
Elizabeth Jalley, Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from January 1959 to August 1979.
 
This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The case was certified to the Board by the Winston-Salem, North Carolina RO. 
 
With respect to the claim of entitlement to service connection for hypertension, the record reflects that the Veteran has a history of cerebrovascular accidents.  Given that the Veteran served in the Republic of Vietnam during the Vietnam era, he is eligible for presumptive service connection for specific disabilities, including ischemic heart disease, that have been linked to herbicide exposure.  38 C.F.R. §§ 3.307, 3.309 (2011).  Given that fact, and the fact coronary artery disease is a risk factor for stroke, the Board finds that the issue of entitlement to ischemic heart disease, to include coronary artery disease, has been raised by the record.  This issue, however, has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  While the Board does not have jurisdiction over the issue of entitlement to service connection for ischemic heart disease, the matter is referred to the AOJ for appropriate action.  Consideration of the issue of entitlement to service connection for hypertension is deferred as the former is inextricably intertwined with the ischemic heart disease claim.
 
Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.
 
 

REMAND
 
The record reflects that the Veteran's service treatment records are incomplete.  Specifically, the Veteran reported on an August 1979 Statement of Medical Condition that there had been no change in his medical condition since his last separation examination, which was noted to have occurred in July 1979.  The separation examination report is, however, not of record.  
 
The record reflects that the RO was aware that the Veteran's service treatment records were incomplete.  In 1997, the RO sent the Veteran a letter requesting that he submit any service treatment records that are in his possession, to include his 1979 retirement physical.  
 
A May 1997 request for information reflects that the RO requested that the National Personnel Records Center (NPRC) furnish a complete copy of the Veteran's service treatment records.  The June 1997 reply notes that the available requested records had been forwarded and notes that "medical records sent VA St. Petersburg, FL 2/26/96 [claim number] as above."  These records do not appear to be in the claims file, and it is unclear from the record whether are still at the St. Petersburg RO or whether they have been transferred to another location.  Given the foregoing, it is necessary to remand the Veteran's claims in an attempt to obtain any outstanding service treatment records.  
 
While this case is in remand, the RO/AMC should obtain any VA, private, and nursing home records.  These record requests should specifically include securing records from the Veteran's first stroke, which appears to have occurred in 1996.
 
In addition, specific development is required for the claim of entitlement to service connection for right elbow disability, claimed as stiffness, swelling, and decreased range of motion.  The available service treatment records reflect that in April 1976, he required right elbow sutures when he was hit with a lamp four days earlier and bumped his elbow when returning to have his dressing changed.  He also contends that he "sustained continued pounding to my right elbow while putting on my equipment needed on the exercise on a regular basis."  Even though he is a lay person, the Veteran is competent to describe experiencing stiffness, swelling, and decreased range of motion in the right elbow.  Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (appellant competent to testify regarding symptoms capable of lay observation).  The Board thus finds that a remand for a VA examination and etiology opinion is warranted.  
 
Accordingly, the case is REMANDED for the following action:
 
(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)
 
1.  The RO/AMC must contact the appropriate agencies, including the St. Petersburg RO, and request any service treatment records that have not been associated with the claims file.  This request should expressly include a request for the July 1979 separation examination report.  The RO/AMC must document all efforts made to obtain such records.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.
 
2.  Contact the Veteran and request that he submit any private treatment and nursing home records from his first stroke, which appears to have occurred in approximately 1996.  The Veteran may also submit an authorization for release of these records.  Upon receipt of any appropriate authorization, request any records identified.  If these records cannot be located, specifically document the attempts that were made to locate them.  Then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.
 
3.  Obtain any outstanding VA medical records from the time of the Veteran's separation to the present, to include any records that were produced at the time of his first stroke, which appears to have occurred in 1996.  If the RO/AMC cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO/AMC must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.
 
4.  After the above, the RO/AMC must schedule the Veteran for an orthopedic examination to determine the nature and etiology of any diagnosed right elbow disability.  All indicated tests must be accomplished.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner as part of the examination.  The examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records.    
 
The examiner is to opine whether it is at least as likely as not that any diagnosed right elbow disability is related to active military service.  The orthopedist is to provide a complete rationale for any opinion offered.  The examiner must discuss the service treatment records and any relevant post-service medical evidence of injury or treatment for right elbow complaints.
 
If the examiner is unable to provide an opinion, that fact must be stated and the reasons why an opinion cannot be provided explained.  That is, the examiner must specifically explain why the causation of the current right elbow disability is unknowable.
 
5.  Following the above, the RO/AMC must ensure that the medical examination report complies with this remand and the questions presented in the request.  The RO/AMC must ensure that the examiner documented consideration of all records contained in Virtual VA.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.
 
6.  The Veteran is to be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011). 
 
7.  Upon completion of the above requested development and any additional development deemed appropriate, the RO/AMC should readjudicate the remanded issues.  In light of the inextricably intertwined claim of entitlement to service connection for ischemic heart disease, that issue must be formally adjudicated before the question of entitlement to service connection for hypertension may be addressed.  All applicable laws and regulations should be considered.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


